Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 11-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9 and 11 of U.S. Patent No. 11,465,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same invention with only minor changes in language of the claimed elements and the differences in wording do not render the scope patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (WO 2015/019055), cited by Applicant, in view of Macdonald (Us Pub App 2019/0092570).

Regarding claim 1, Lindbo discloses a container handling vehicle for picking up storage containers from a three-dimensional grid of an underlying storage system, comprising 
a first set of wheels (36) (Fig.3b) arranged at opposite portions of a vehicle body of the container handling vehicle, for moving the vehicle along an X direction on a rail system of the grid; and 
a second set of wheels (34) (Fig.3a) arranged at opposite portions of a vehicle body of the container handling vehicle, for moving the vehicle along a Y direction on the rail system of the grid, the Y direction being perpendicular to the X direction; 
wherein the vehicle body comprises walls on all sides (30), forming a footprint defined by horizontal peripheries in the X and Y directions of the vehicle body, 
and the container handling vehicle further comprises: 
a first section (32) and a second section (42) arranged side-by- side (Figs.3a-c), such that a centre point of the first footprint is arranged off centre relative a centre point of the vehicle body (Figs.3a-c); 
wherein the first section defines a storage container receiving space which is configured to accommodate a storage container (Fig.3c); 
wherein the second section comprises an assembly of motors for driving at least one wheel of each of the set of wheels (Page 7, Para.1).

Lindbo does not further specifically disclose a size ratio of the first footprint relative the second footprint is at least 2:1.
Macdonald teaches a storage and retrieval system wherein a first section and a section section have a ratio of at least 2:1 (Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lindbo in view of Macdonald in order to change the size of the vehicle components, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art {please see MPEP 2144.04(IV)(A)}.  It has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and in order to displace larger loads.

Regarding claim 2, Lindbo, as modified above, further discloses the first and second footprints equals a total area of the vehicle body footprint (Figs.3a-c).

Regarding claim 3, Lindbo, as modified above, further discloses the first and second sections are separated by a separation element of the first section (Fig.3b, wall between 32 and 42).

Regarding claim 4, Lindbo, as modified above, further discloses the walls are substantially vertical (Figs.3a-c).

Regarding claim 5, Lindbo, as modified above, further discloses the assembly of motors comprises at least one first motor for driving the first set of wheels and at least one second motor for driving the second set of wheels (Page 7, Paras.1-2).

Regarding claim 6, Lindbo, as modified above, further discloses the first section comprises a cavity for accommodating a storage container, and a lifting device arranged at a top section or upper level of the cavity, the lifting device for picking up storage containers from the three-dimensional grid and the assembly of motors comprises a lifting device motor connected to the lifting device (Fig.3c).

Regarding claim 10, Lindbo, as modified above, further discloses a battery (156) arranged in the second section.

Regarding claim 11, Lindbo, as modified above, further discloses an automated storage and retrieval system comprising a three-dimensional grid and at least one container handling vehicle according to claim 1, the grid comprises a rail system, on which the container handling vehicle may move, and a plurality of stacks of storage containers (Fig.1); 
- the rail system comprises a first set of parallel tracks arranged in a horizontal plane and extending in an X direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a Y direction which is orthogonal to the X direction, wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each grid cell comprising a grid opening defined by a pair of opposed tracks of the first set of tracks and a pair of opposed tracks of the second set of tracks (Fig.1); 
- the plurality of stacks of storage containers (12) are arranged in storage columns located beneath the rail system, wherein each storage column is located vertically below a grid opening (Fig.1); 
- the first footprint is substantially equal to a grid cell defined by a cross-sectional area, including width of the tracks (Fig.4), between a pair of opposed tracks of the first set of tracks and a pair of opposed tracks of the second set of tracks, and the second section extends partially into a neighboring grid opening when the first section is positioned over an adjacent grid opening (Fig.4).

Regarding claim 12, Lindbo, as modified above, further discloses an extent of the footprint of the container handling vehicle in the X direction, LX, and Y direction, LY, is: LX = 1.0 grid cell in the X direction, and 1 < LY < 1.5 grid cells in the Y direction, wherein a grid cell is defined as the cross-sectional area, including width of the tracks, between the midpoint of two rails running in the X direction and the midpoint of two rails running in the Y direction (Fig.4).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (WO 2015/019055), cited by Applicant, in view of Macdonald (Us Pub App 2019/0092570), as applied above, and further in view of Ingram-Tedd (WO 2017/0153583), cited by Applicant.

Regarding claim 7, Lindbo, as modified above, does not further specifically disclose the first set of wheels is displaceable in a vertical direction between a first position, where the first set of wheels allow movement of the vehicle along the X direction, and a second position, where the second set of wheels allow movement of the vehicle along the Y direction.
Ingram-Tedd teaches 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Lindbo in view of Ingram-Tedd to allow the wheels to be displaceable between a first position where the first set of wheels allow movement of the vehicle along the X direction, and a second position where the second set of wheels allow movement of the vehicle along the Y direction, in order to allow for a slimmer profile.

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 8 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the first section accommodates a first and third wheel of the first set of wheels and a first and second wheel of the second set of wheels, and the second section accommodates a second and a fourth wheel of the first set of wheels and a third and a fourth wheel of the second set of wheels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hognaland, Lindbo, Ingram-Tedd, Clark, Melin, Bertel and Martin further disclose elements of container handling vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652